Citation Nr: 1715003	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-43 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a back condition, and, if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from August 1976 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2017.  A transcript is of record.

In February 2017, the Veteran filed claims for service connection for hearing loss, tinnitus, and a psychiatric condition secondary to his service-connected physical conditions.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2008 rating decision denied service connection for a back condition.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in May 2008.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  Evidence added to the record since the final April 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a back condition.

3.  The Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine are secondary to his service-connected right knee mild degenerative disease of patellofemoral compartment and knee joint.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a back condition.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for degenerative disc disease and degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds new and material evidence sufficient to reopen the Veteran's claim for a back condition.  The April 2008 rating decision denied service connection based on the finding that the medical evidence of record failed to show that the disability had been clinically diagnosed, nor was there evidence of a back condition either incurred or aggravated in service. 

The Veteran did not appeal the April 2008 rating decision and new and material evidence was not received within the appellate period; thus rating decisions became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision in April 2008.  38 U.S.C.A. § 7105.

Since April 2008, new evidence has been added to the claims file which is material to the Veteran's claim, to include a February 2017 medical opinion from a VA advanced practice registered nurse (APRN).  The APRN notes that the Veteran has low back pain and degenerative disease of the lumbar spine and opines that is reasonable to say that the Veteran's hip and knee and the progressive issues associated with both have contributed to his low back problem and difficulty walking.

The medical evidence identified above relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for a back condition.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a back condition, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

II.  Service Connection

At the February 2017 Board hearing, the Veteran contends that his back condition is secondary to his service-connected right knee condition.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is service-connected for right knee mild degenerative disease of patellofemoral compartment and knee joint effective May 27, 2011.

VA treatment records show a diagnosis of degenerative disc disease and degenerative joint disease.  A February 2017 medical opinion from a VA advanced practice registered nurse (APRN) notes that the Veteran has low back pain and degenerative disease of the lumbar spine and opines that is reasonable to say that the Veteran's hip and knee and the progressive issues associated with both have contributed to his low back problem and difficulty walking.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back condition is secondary to his service-connected right knee mild degenerative disease of patellofemoral compartment and knee joint. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for degenerative disc disease and degenerative joint disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The Veteran's claim for service connection for a back condition is reopened.

Service connection for degenerative disc disease and degenerative joint disease of the lumbar spine is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


